                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-MC-103-MOC-DCK

 AMERICAN BANK CENTER,                                  )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )      ORDER
                                                        )
 STEPHEN BARKER,                                        )
                                                        )
                 Defendant.                             )
                                                        )

         THIS MATTER IS BEFORE THE COURT on “American Bank Center’s Motion To

Charge Limited Liability Company Interests Of Stephen D. Barker” (Document No. 10). This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

is ripe for disposition. Having carefully considered the motion, the record, and the arguments of

counsel during a telephone conference, the undersigned will grant the motion.

                                             BACKGROUND

         Plaintiff American Bank Center (“Plaintiff”) initiated this action on June 4, 2018, with the

filing of a “Clerk’s Certification Of A Judgment To Be Registered In Another District” (Document

No. 1) and a “Judgment” (Document No. 1-1) (the “Judgment’) issued by the United States District

Court for the District of North Dakota.

         Plaintiff filed the pending “American Bank Center’s Motion To Charge Limited Liability

Company Interests Of Stephen D. Barker” (Document No. 10) on October 3, 2018. That motion

has now been fully briefed, including supplemental briefing requested by the Court.              See

(Document Nos. 11, 12, 13, 19, and 20).
       On November 19, 2018, following no objection by Plaintiff, the Clerk of Court issued an

“Order Designating Exempt Property” (Document No. 14) granting Defendant’s “Notice To Claim

Exempt Property (Statutory Exemptions)” (Document No. 6). The Clerk of Court then issued a

“Writ Of Execution” (Document No. 15) on December 21, 2018.

       The undersigned conducted a telephone conference on April 10, 2019, and considered the

parties’ status update and arguments regarding this case. Counsel for parties were directed to

attempt to resolve this matter and provide the Court a proposed order. Despite counsel’s efforts,

the parties have been unable to resolve this matter and have submitted supplemental briefs and

their own proposed orders. See (Document Nos. 18, 19, and 20).

                                             DISCUSSION

       The crux of Plaintiff’s pending motion is a request for an Order from this Court charging

the limited liability company interests held by Defendant Stephen D. Barker (“Barker” or

“Defendant”) with payment of the Judgment, plus post-judgment interest, entered for Plaintiff

against Barker in the United States District Court for the District of North Dakota, Case No. 1:17-

CV-195, on April 30, 2018, and also registered with this Court on June 4, 2018,. (Document No.

10); see also (Document Nos. 1 and 1-1).

       The Judgment against Barker totals $10,287,808.60, plus post-judgment interest.

(Document No. 1-1). The Judgment remains unsatisfied.

       Barker owns a 98 percent interest in Merlin Holdings, LLC, a Nevada limited liability

company (“Merlin Holdings”), and a 99 percent interest in Grand Dakota Hospitality, LLC, a

Delaware limited liability company (“Grand Dakota Hospitality”) (together with “Merlin

Holdings,” the “Direct LLCs”). Merlin Holdings and Cibix Management, Inc., which is wholly

owned by Barker, together own interests in nine other limited liability companies: 217 Tremont



                                                2
Partners LLC, Clarkston Hotel Group, LLC, Grand Dakota Development, LLC, Grand Dakota

Partners LLC, Shelby Hospitality Group, LLC, Shelby Land Partners, LLC, Catellus Group, LLC,

Rainier Group, LLC, and Catellus Capital, LLC (all together, the “Indirect LLCs”).

       Based on Plaintiff’s motion and supporting memoranda of law, and the entire record in the

case, the undersigned finds that Barker’s ownership interests in the Direct LLCs are subject to the

entry of a charging order under North Carolina General Statute § 57D-5-03. Plaintiff shall have

only the right to receive the distributions, allocations, dividends, and other payments that otherwise

would be paid to Barker with respect to his ownership interest in either of the Direct LLCs.

       IT IS, THEREFORE, ORDERED that American Bank Center’s Motion To Charge

Limited Liability Company Interests Of Stephen D. Barker” (Document No. 10) is GRANTED.

       IT IS FURTHER ORDERED that:

       1. Barker’s ownership interests in the Direct LLCs are charged with payment of the

Judgment;

       2. A Direct LLC shall make no distributions, allocations, dividends, or any payment

whatsoever to Barker on account of his ownership interests in such Direct LLC until further Order

of the Court. This expressly prohibits Merlin Holdings from making any distributions, allocations,

dividends, or payments to Barker that Merlin Holdings derives or receives from its ownership

interests in the Indirect LLCs;

       3. Each Direct LLC shall pay directly to Plaintiff all distributions, allocations, dividends,

or payments that otherwise would be paid to Barker with respect to his ownership interest in such

Direct LLC in satisfaction of the Judgment until the Judgment is satisfied or further Order of the

Court. Such payment shall be by check made out to American Bank Center and delivered to




                                                  3
Plaintiff’s counsel, Scott M. Tyler and Kathryn G. Wellman, Moore & Van Allen PLLC, 100 North

Tryon Street Suite 4700, Charlotte, NC 28202;

         4. If Barker receives any distributions, allocations, dividends, or payments on account of

his ownership interest in a Direct LLC in violation of this Order, Barker shall immediately deliver

all such distributions, allocations, dividends, or payments on account of his ownership interest to

Plaintiff. Such payment shall be by check made out to American Bank Center and delivered to

Plaintiff’s counsel, Scott M. Tyler and Kathryn G. Wellman, Moore & Van Allen PLLC, 100 North

Tryon Street Suite 4700, Charlotte, NC 28202; and

         5. Barker is enjoined and prohibited from circumventing the terms or purposes of this

Order.

         SO ORDERED.


                               Signed: July 17, 2019




                                                   4
